IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE )

V. I.D. No. 1804008647
GREGORY JOHNSON,

Defendant.

Submitted: October 18, 2019
Decided: October 24, 2019

Upon Defendant’s Motion for Correction of Sentence
DENIED.

ORDER

Gregory Johnson, pro se, Smyrna, DE.

Maria T. Knoll, Esquire, Deputy Attorney General, Department of Justice, 820 N.
French St., Wilmington, Delaware, Attorney for the State.

WHARTON, J.
This 24th day of October, 2019, upon consideration of Defendant’s Motion for
Correction of Sentence and the record in this matter, it appears to the Court that:

1. Defendant Gregory Johnson (“Johnson”) pled guilty to Possession of a
Firearm During the Commission of a Felony (“PFDCF”), Reckless Endangering First
Degree, Assault Second Degree, and Assault Third Degree. On June 21, 2018, he was
sentenced as a habitual offender to 25 years of incarceration on the PFDCF charge.
He received suspended sentences of incarceration, followed by lesser periods of
supervision on the other charges.”

2. Before the Court is Johnson’s Motion for Correction of Sentence.’ In it,
he claims that the Court failed to take into consideration multiple mitigating factors
outside of the SENTAC Guidelines, and that extenuating circumstances, including a
period of 22 years without a criminal conviction, should have “require[ed] the state
and the court to reconsider the movant’s § 4214(d) habitual Offender status”
(emphasis in original). Additionally, citing Adams v. Governor of Delaware,’ he

contends that the court lacked jurisdiction in the plea proceedings so that his plea and

sentence should be vacated.®

 

1 DT. 50.

Id.

IDI. 58.

4 Id.

52019 WL 1549857 (3d. Cir. Apr. 10, 2019).
‘Id.
3. Neither of these arguments has merit. SENTAC Guidelines are just that
- guidelines - and are not binding on the sentencing judge. Similarly, SENTAC
Statements of Policy are no more determinative of a defendant’s sentence than the
Guidelines themselves. Neither override the plain language of 11 Del. C. § 4214,
which, in Johnson’s case, because of his prior convictions, required the Court to
declare him a habitual offender and to impose a sentence of 25 years on the PFDCF
charge.

4. Further, Johnson reads too much into Adams. Similar arguments were
made and rejected in State v. Desmond’ and State v. Kane and McNeil ® For the same
reasons set out in those cases, this Court rejects Johnson’s claim here.

THEREFORE, Johnson’s Motion for Correction of Sentence is DENIED.

IT IS SO ORDERED.

 

 

Peeps W. Wharton, J. |

oc: Prothonotary
cc: Investigative Services

 

72019 WL 1950426 (Del. Super. May 1, 2019).
§2019 WL 1468195 (Del. Super. Mar. 29, 2019).